Citation Nr: 1629495	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for rhinitis with nosebleeds (epistaxis).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for a left ankle/foot disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder.

6.  Entitlement to service connection for a skin rash.

7.  Entitlement to service connection for a right eye disorder.

8.  Entitlement to service connection for dizziness/syncope.

9.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1975, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 RO decision.

A videoconference hearing was held in February 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Veteran's claim for service connection for depression has been characterized as listed on the first page of this decision.  Similarly, in light of the medical evidence of record associating the Veteran's nosebleeds with chronic rhinitis, the Board has recharacterized that issue as well.

Additional evidence was received from the Veteran in February 2016. As this evidence was submitted after the substantive appeal that was received after February 2, 2013, it is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  

The issues of entitlement to service connection for a back disability, headaches, a left ankle disability, an acquired psychiatric disorder, a skin rash, a right eye disorder, and dizziness/syncope, as well as the claim for service connection for a psychosis for the purpose of establishing eligibility for medical treatment only, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's chronic vasomotor rhinitis with recurrent epistaxis (nosebleeds) was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for vasomotor rhinitis with recurrent epistaxis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated on February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the claim of service connection for rhinitis with nosebleeds, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to this claim.
 
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Rhinitis with Nosebleeds

The Veteran contends that he currently suffers from recurrent nosebleeds (epistaxis).

Initially, the Board notes that the Veteran's established service-connected conditions include maxillary sinusitis, rated as noncompensable prior to February 29, 2016, and as 30 percent disabling from that date.

In this case, the medical evidence shows that the Veteran has current chronic non-allergic vasomotor rhinitis.  See report of VA examination in February 2011. Thus, the remaining question before the Board is whether such disability is related to service.

The Veteran's service treatment records show that he was treated for complaints of colds and nasal/sinus congestion repeatedly throughout his time in service.  In April 1971, he complained of nosebleeds, and was diagnosed with upper respiratory syndrome.  In June 1974, his physician recommended that he be transferred from his duty station because his sinusitis was being aggravated by the wind and dust at the duty station.  In September 1974, he complained of nasal congestion, nose bleed, rhinorrhea, and frontal headache for three days.  The diagnostic impression was rule out sinusitis.  The X-ray diagnostic impression was sinus congestion.  In October 1974, he complained of upper respiratory infection (URI) symptoms, and the diagnostic impression was URI/allergic rhinitis.  In a November 1974 report of medical history, the Veteran reported a history of episodes of nosebleeds, frequent colds, and occasional sinusitis.  His nose was listed as normal on separation medical examination in November 1974.

On VA general medical compensation examination in June 1975, the Veteran reported that he had frequent nosebleeds, and the examiner referred him for an ear, nose, and throat (ENT) consultation.

In a June 1975 private ENT examination performed for VA by J.W.S., MD, the Veteran complained of ear symptoms, dizziness, constant headaches, nasal blockage and bleeding from his right nostril, and occasional sore throat.  On examination of the Veteran's nose, the septum was deviated slightly to the right.  Dr. S. did not provide a diagnosis or medical opinion regarding the complaint of nosebleeds.

On VA examination in August 2002, the Veteran complained of nosebleeds when blowing his nose, and reported having allergies that aggravated his nose.  The diagnoses were allergic rhinitis and rhinosinusitis.

A VA compensation examination of the nose and sinuses was conducted in February 2011.  The Veteran complained of sinusitis, epistaxis, dizziness and headache.  He stated that he had sinusitis problems in service in the early 1970s, primarily nasal congestion, intermittent blockage and discharge.  He also had recurring frontal headaches when he had severe blockage of his nose.  There was no history of nasal trauma.  He stated that when he had nasal problems in service, he had intermittent nosebleeds that were usually mild and self-controlled, and did not require any surgical or medical intervention for control.  He reported that since his separation from service, his symptoms continued intermittently, and still occurred. Currently his main complaint was nasal congestion and intermittent difficulty breathing, and he continued to have an episode of nosebleed approximately once a month.  He stated that this was usually spontaneous in onset and self-controlled, often occurred early in the morning, and particularly occurred when he vigorously blew his nose.  After reviewing the record and examining the Veteran, the examiner opined that the Veteran had chronic non-allergic vasomotor rhinitis with associated nasal septal deviation.  He opined that the two conditions were causing him to have intermittent congestion blockage and recurrent epistaxis.  He opined that the Veteran's epistaxis was secondary to the chronic nasal irritation as stated above.

After review of the record, the Board notes that there is competent medical evidence both in favor of and against the claim for service connection for chronic rhinitis with recurrent epistaxis.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the probative evidence of record is at least in equipoise as to whether the Veteran's current chronic rhinitis with recurrent epistaxis is related to service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for chronic vasomotor rhinitis with recurrent epistaxis is granted.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).

ORDER

Service connection for chronic vasomotor rhinitis with recurrent epistaxis is granted. 



REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims for service connection for a back disability, headaches, a left ankle disability, an acquired psychiatric disorder, a skin rash, a right eye disorder, and dizziness, as well as the claim for service connection for a psychosis for the purpose of establishing eligibility for medical treatment only.

In March and June 2016, the AOJ added extensive additional VA medical records to the Veteran's electronic claims file, dated from 2003 to 2016.  Some of this evidence is relevant to the issues on appeal, in particular the evidence relating to a left foot surgery in May 2016.  In a May 2016 written statement, the Veteran reported his recent left ankle surgery at a VA medical center (VAMC), and requested that VA consider the medical records of such surgery in connection with his claim.

The most recent supplemental statement of the case was issued in this appeal in February 2014.  The AOJ has not yet considered this additional relevant medical evidence in in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).  Thus, remand is required.

Moreover, at his February 2016 Board hearing, the Veteran testified that he has received VA treatment at several different VA facilities during the many years since his separation from service in February 1975.  It does not appear that all of the identified VA medical records are on file, and they must be obtained prior to appellate review.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  It appears that there are outstanding VA medical records dated prior to 2003.

The Veteran testified that he received VA treatment for a back disability on one occasion in 1975 at the Little Rock VAMC, treatment in the 1970s at the New Orleans VAMC, in the 1980s for dental care at the Baton Rouge VA Clinic, and for headaches in 2000 at the Lafayette, Louisiana VA clinic and the Alexandria, Louisiana VAMC.  He reports ongoing VA treatment since 2000 for his claimed conditions, and reports that he has been treated at the Jackson VAMC since 2002.  On remand, the RO should attempt to obtain any available relevant VA medical records that are not already on file.  Id.  

In this regard, the Board notes that the Veteran's June 1975 VA compensation examination was performed at the Little Rock VAMC, and that this record is on file.  On remand, the AOJ should ask the Veteran to clarify if this is the 1975 VA treatment in Little Rock which he referenced at his Board hearing.

Records on file reflect that the Veteran has been receiving disability benefits from the Social Security Administration (SSA) since November 2002.  See August 2004 computer match printout.  As these SSA records are not on file and may be relevant to his claim, the AOJ must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, including SSA, if potentially pertinent to the claim before VA).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Acquired Psychiatric Disorder 

At his Board hearing, the Veteran testified that he had symptoms of depression beginning in service and that these continued after service to the present.

Recent VA medical records reflect diagnoses of major depressive disorder and anxiety disorder not otherwise specified (NOS).  Service treatment records reflect that the Veteran was treated for anxiety in service, and was prescribed Librium.  See January 1974 service treatment record.  His psychiatric system was clinically normal on separation medical examination in November 1974.

The Board finds that a VA examination and medical opinion is necessary to determine if the Veteran has a current psychiatric disorder that is related to service or a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Governing regulation provides that service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015).  

Headaches, Dizziness and a Right Eye Disorder

The Veteran contends that he has a current headache disorder that is separate and distinct from his sinusitis, and which began in service and continued afterward.  However, the evidence, both during and after service, shows that at least some of his headaches are associated with episodes of sinusitis or rhinitis.  On VA examination in February 2011, the examiner opined that the Veteran's headaches were secondary to his nasal obstruction and congestion.  At that time, the Veteran's primary complaint was of episodic nasal congestion with blockage and discharge, that caused him to have associated frontal headache.  The Veteran stated that when his sinuses cleared, his headaches improved.  He did not describe any type of eye changes associated with his headaches or sinus problems.  He also complained of dizziness.  

The February 2011 VA neurology examiner diagnosed migraine headaches, and noted that the Veteran's service treatment records seemed to indicate occasional headaches associated with sinusitis.  The examiner found no medical evidence of a headache disorder until the present, and said he could not tie the Veteran's present migraines to service without speculating.  It does not appear that this examiner considered a January 23, 1974 service treatment record which reflects that the Veteran complained of frontal headache pain since that morning, with the same pain the previous day.  The Veteran reported that it was a severe throbbing-type headache.  He reported a history of migraine as a child, and said the pain was similar to that of his childhood.  An examination was normal except for tenderness to pressure over the left frontal sinus.  The diagnostic impression was rule out migraine.  On June 5, 1974, the Veteran was treated for a severe headache with vomiting; the diagnostic impression was vascular headache. In a November 1974 report of medical history, the Veteran reported a history of frequent colds, occasional sinusitis, and occasional severe headaches.  On separation medical examination in November 1974, the examiner found no current disability, and his neurological system was clinically normal on examination.   On VA examination in June 1975, no neurological abnormalities were found.  In a June 1975 ENT examination performed for VA by J.W.S., MD, the Veteran complained of constant headaches, as well as nasal blockage.  Dr. S. did not provide a diagnosis or medical opinion regarding the complaint of headaches.

The Veteran's current disability rating for service-connected sinusitis already contemplates headaches.  Governing regulation provides that the evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  Thus, the Veteran may not be compensated separately for chronic headaches if they are not part of a separately diagnosed condition.

Service treatment records reflect that the Veteran was treated on several occasions for a "cold," congestion, and sinusitis, and also frequently complained of headaches during these episodes.  He was diagnosed with an upper respiratory infection (URI) on more than one occasion.  His headaches during service were sometimes diagnosed as tension headache or vascular headache.  On separation medical examination in November 1974, the Veteran reported that prior to service, he had periods of unconsciousness due to boxing activities, which suggests that he had head trauma prior to service, particularly in light of the fact that a post-service VA computed tomography (CT) scan of the sinuses in July 2002 showed an old right medial orbital wall fracture deformity.  That is, the study shows an old fracture of the bony cavity that contains the eyeball.

In light of the evidence suggesting that a headache disorder may have existed prior to service, the Board finds that an addendum medical opinion is required as to the headache claim, with a review of the additional VA medical records obtained by the RO.  The examiner is also asked to review all of the service treatment records, including the service treatment records which reflect a diagnosis of vascular headache, as well as the January 23, 1974 and June 5, 1974 service treatment records described above. 

The VA examiner should also provide a medical opinion as to whether the Veteran's dizziness, and/or right eye disorder are related to service.  On VA eye examination in February 2011, the examiner diagnosed right ophthalmic migraine. 
On VA sinus examination in February 2011, the examiner opined that the Veteran's dizziness was primarily associated with hypertensive cardiovascular disease and was primarily orthostatic in type.  Subsequent VA medical records reflect that the Veteran has been diagnosed with vasovagal syncope.  See January 2012 VA cardiology clinic note.  An addendum medical opinion is needed as to whether the Veteran's current dizziness/syncope is related to service.

Back and Left Ankle Disabilities 

An addendum VA medical opinion is needed as to the claims of service connection for disabilities of the back and left ankle/foot, with consideration of the additional relevant medical records obtained since the last VA examination in February 2014, to include the report of his left foot surgery in May 2016.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him if he received any  additional treatment or evaluation for any of his claimed conditions in 1975 at the Little Rock VAMC, other than his June 1975 VA compensation examination which was performed at that facility.

2.  Obtain all relevant VA medical records of treatment or evaluation of the claimed back disability, headaches, a left ankle disability, an acquired psychiatric disorder, a skin rash, a right eye disorder, and dizziness, dated since separation from service in February 1975, that are not duplicates of those already in the claims file, and associate them with the electronic claims file.

In particular, attempt to obtain the following VA medical records dated prior to 2003 that were identified by the Veteran at his Board hearing:

a) If the Veteran responds in the affirmative to the inquiry posed in paragraph 1, above (or if he does not respond), attempt to obtain medical records of treatment or evaluation for a back disability dated in 1975 at the Little Rock VAMC.

b) Attempt to obtain medical records of treatment for the claimed conditions from 1975 to 1980 at the New Orleans VAMC.

c) Attempt to obtain relevant medical records of treatment for the claimed conditions in the 1980s at the Baton Rouge VA Outpatient Clinic.

d) Attempt to obtain medical records of treatment for the claimed conditions from 2000 to 2002 at the VA Outpatient Clinic in Lafayette, Louisiana and the VAMC in Alexandria, Louisiana.  

e)  Attempt to obtain any additional medical records of treatment at the Jackson VAMC dated since 2002 (that are not already on file).  

If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Obtain from the SSA any records concerning the Veteran's award of SSA disability or supplemental security income (SSI) benefits, including any medical records.

4.  Arrange for a VA examination to determine whether the Veteran has a current acquired psychiatric disorder that is related to service or a service-connected disability.  The claims file must be made available to and reviewed by the examiner, who is asked to respond to the following questions: 

a) Provide a diagnosis for all current psychiatric disorders, or explain why there are no diagnoses.  For any acquired psychiatric disorder diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disorder is related to service.

The examiner is asked to review the medical evidence, including service treatment records showing treatment for anxiety in service.

b) The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's service-connected disabilities caused, or alternatively, is aggravating, any current psychiatric disorder.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

5.  Obtain an addendum VA medical opinion with regard to the claims of service connection for a headache disorder, dizziness, and a right eye disorder.  The claims file must be made available to and reviewed by the examiner, who is asked to respond to the following questions: 

a) Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a headache disorder, dizziness, and/or a right eye disorder preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed disability.

The examiner is asked to review the relevant evidence of record, including the following medical records:  a January 1974 service treatment record showing that the Veteran reported a history of childhood migraine, a June 1974 service treatment records showing that the Veteran was treated for a severe headache with vomiting, a November 1974 separation medical examination in which the Veteran reported that prior to service, he had periods of unconsciousness due to boxing activities, as well as occasional severe headaches, a post-service July 2002 VA CT scan of the sinuses that showed an old right medial orbital wall fracture deformity, the report of a February 2011 VA eye examination that diagnosed right ophthalmic migraine, and recent VA medical records showing diagnoses of vasovagal syncope and possible glaucoma.

b) Please indicate whether any preexisting headache disorder, dizziness or right eye disorder obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).

c) If the examiner does not find obvious or manifest evidence that any currently diagnosed headache disorder, dizziness or right eye disorder preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a current headache disorder, dizziness or right eye disorder that is related to active military service or events therein.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

6.  Obtain an addendum VA medical opinion from the VA examiner who performed the February 2014 VA examination, as to the claims of service connection for a back disability and a left ankle disability, with a review of the additional relevant medical evidence (including left foot surgery in May 2016) that was received since the prior VA examination in February 2014.  A physical examination need only be performed if deemed necessary by the examiner.  If that VA examiner is unavailable, the requested opinion should be obtained from an appropriate examiner.  The claims file must be made available to and reviewed by the examiner, who is asked to respond to the following question: 

Whether it is at least as likely as not that the Veteran currently has a current back disability and/or left ankle/foot disability that is related to active military service or events therein.

The examiner should consider the Veteran's reports regarding the onset and duration of his symptoms, including his testimony that he has had back and left ankle/foot pain since service.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

7.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all of the evidence of record, including any additional evidence obtained since the February 2014 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


